Exhibit 10.5

TYCO SUPPLEMENTAL SAVINGS AND

RETIREMENT PLAN

Effective as of September 28, 2012

Amended and Restated as of November 17, 2014



--------------------------------------------------------------------------------

TYCO SUPPLEMENTAL SAVINGS AND RETIREMENT PLAN

Article 1

Effective Date and Purpose

1.1 Supplemental Executive Retirement Plan. Tyco International (US) Inc.
(predecessor to Tyco International Management Company) established and
maintained the Tyco International (US) Supplemental Executive Retirement Plan
(“SERP”). The SERP provided certain of the key employees of Tyco International
(US) Inc. and the key employees of its parents, subsidiaries and affiliates with
benefits intended to make up for amounts that could not be contributed on their
behalf as matching contributions under the Tyco International (US) Inc.
Retirement Savings and Investment Plan (“RSIP”) due to certain restrictions
applicable under the Internal Revenue Code of 1986, as amended. The SERP was
frozen as of December 31, 2004; benefits accrued under that plan as of
December 31, 2004 and no further benefits will accrue under the SERP from and
after December 31, 2004. Benefits under the SERP will remain payable in
accordance with the terms of the SERP. Effective January 1, 2009 the name of the
SERP was changed to the Supplemental Executive Retirement Plan and was amended
in order to comply with the provisions of Code Section 409A and regulations
thereunder.

Deferred Compensation Plan. TME Management Corp. adopted the Tyco Deferred
Compensation Plan, effective April 1, 1994, to allow a select group of key
management or other highly compensated employees of the Company and its parents,
affiliates and subsidiaries to defer the receipt of compensation that would
otherwise be payable to them. TME Management Corp. amended and restated the Tyco
Deferred Compensation Plan, effective as of January 1, 2005, to (i) rename it
the Tyco Supplemental Savings and Retirement Plan (the “SSRP”), (ii) change
certain of the SSRP’s provisions applicable to future deferred compensation
elections, and (iii) provide for additional benefits intended to make up for
contributions that cannot be made under the RSIP for the benefit of certain key
employees due to certain restrictions applicable under the Code.

Sponsorship of the SSRP was transferred from TME Management Corp. to Citrine
Management Corp., effective as of September 30, 2006. The name of Citrine
Management Corp. was subsequently changed to Tyco International Management
Company (“TIMCO Corp.”), effective as of February 8, 2007. TIMCO Corp. amended
and restated the SSRP, effective as of January 1, 2008, to conform the SSRP to
the requirements of Code Section 409A and the regulations and rulings
promulgated thereunder and to incorporate certain amendments to the SSRP that
were adopted since the SSRP’s last restatement. TIMCO Corp. again amended and
restated the SSRP effective January 1, 2009 (the “2009 SSRP”). Sponsorship of
the SSRP was transferred from TIMCO Corp. to Tyco International Management
Company, LLC (“TIMCO”) in 2010.

1.2 Merger of SERP and SSRP. Effective as of September 28, 2012, TIMCO merged
the SERP into the SSRP, with such resulting plan named the Tyco Supplemental
Savings and Retirement Plan (the “Plan”). The purpose of this amendment and
restatement is to combine the SERP and the SSRP into one plan document for
administrative convenience, and is not intended to change the terms of either
plan, or to create new or duplicate benefits. The successor provisions
applicable to all benefits accrued under the SERP, including the payment of
benefits accrued under the SERP which was frozen as of December 31, 2004
(subject to any changes made in such terms for benefits not vested as of
December 31, 2004 in order to comply with the provisions of Code Section 409A
and regulations thereunder), are set forth in Exhibit A.

 

2



--------------------------------------------------------------------------------

The provisions of the Plan as herein amended and restated apply (i) to Base
Salary Deferrals, Spillover Deferrals, Matching Credits, Company Credits and
Discretionary Credits for Plan Years beginning on or after January 1, 2009,
(ii) to Bonus Compensation Deferrals for Fiscal Years beginning on or after
September 29, 2008, and (iii) to any earnings credited thereon (collectively the
“2009 Deferrals”). Deferrals prior to the 2009 Deferrals and on or after
January 1, 2005 under the SSRP and earnings thereon shall continue to be
administered in accordance with the terms of the Tyco Supplemental Savings and
Retirement plan, amended and restated as of January 1, 2005 (attached as Exhibit
B) and with any elections made thereunder. Deferrals made prior to January 1,
2005, and earnings thereon, shall continue to be administered in accordance with
the terms of the Tyco Deferred Compensation Plan effective April 1, 1994 amended
through May 2003 (attached as Exhibit C) and with any elections made thereunder.
Exhibit C contains the applicable provisions of the Plan, including

TIMCO intends that Plan shall at all times be maintained on an unfunded basis
for federal income tax purposes under the Code, and administered as a
non-qualified, “top hat” plan exempt from the substantive requirements of the
Employee Retirement Income Security of 1974, as amended (“ERISA”).

1.3 2012 Separation. On March 27, 2012 Tyco International Ltd. (“TIL”) entered
into a transaction whereby the public shareholders of TIL were issued stock
dividends consisting of the common stock of The ADT Corporation (“ADT”) and Tyco
Flow Control International Ltd. (“Flow Control”) as of the September 28, 2012
separation date, as described in the Form 10 filed by ADT with the SEC on
April 10, 2012, and the Forms S-l and S-4 filed by Flow Control with the SEC on
May 8, 2012 (the transaction, the “2012 Separation”). As a result of the 2012
Separation TIL, Flow Control, and ADT are no longer members of the same
controlled group of corporations.

Also on March 27, 2012, TIL, Flow Control, Panthro Acquisition Co., Panthro
Merger Sub, Inc., and Pentair, Inc., entered into a Merger Agreement, a form of
which is attached as Exhibit 2.1 to the Form 8-K filed by TIL on March 30, 2012
(the “Merger Agreement”), whereby Flow Control’s indirect wholly owned
subsidiary and Pentair, Inc., shall merge immediately following the Flow Control
dividend distribution, with Pentair surviving the merger as a wholly owned
indirect subsidiary of Flow Control and Flow Control renamed as Pentair Ltd.

TIL, Flow Control, and ADT entered into a Separation and Distribution Agreement,
a form of which is attached as Exhibit 2.2 to the Form 8-K filed by TIL on
March 30, 2012, and TIL and ADT entered into a Separation and Distribution
Agreement, a form of which was attached to the DEFM14A filed on August 3, 2012
to effect the 2012 Separation (a “Separation Agreement”)

In accordance with the Separation Agreement, (i) TIMCO spun off a portion of the
assets and liabilities of Participants and Beneficiaries related to the SSRP and
the SERP under the Plan to ADT LLC as designated by TIL and set forth on Exhibit
D and (ii) TIMCO spun off a portion of the assets and liabilities of
Participants and Beneficiaries related to the SSRP and SERP under the Plan to
Tyco Valves and Controls LLC as designated by TIL and set forth on Exhibit E.

1.4 Change of Domicile. On May 30, 2014, TIL executed a merger agreement with
its wholly owned subsidiary, Tyco International Public Limited Company, a
company organized under the laws of Ireland, (“Tyco Ireland”) in connection with
TIL’s proposal to change the place of domicile of the business of TIL from the
Swiss Confederation to Ireland (such change, the “Change of Domicile” and such
transaction, the “Change of Domicile Transaction”), which proposal was approved
by the shareholders of TIL and is anticipated to become effective on
November 17, 2014, whereupon TIL will merge into the Company and the Company
will be the surviving entity, assuming

 

3



--------------------------------------------------------------------------------

all of the assets and liabilities of TIL, which will cease to exist. The Change
in Domicile Transaction will see the shareholders of TIL receive one ordinary
share in the Company for every unit of common stock held by such shareholders in
TIL. This amended and restated Plan shall be effective as and from November 17,
2014.

1.5 Compliance with Code Section 409A. The terms of this Plan are intended to,
and shall be interpreted and applied so as to, comply in all respects with the
provisions of Code Section 409A and regulations and rulings promulgated
thereunder and, if necessary, any provision shall be held null and void to the
extent such provision (or part thereof) fails to comply with Section 409A or the
regulations promulgated thereunder.

Article 2

Definitions

For ease of reference, the following definitions will be used in the Plan:

2.1 Account. “Account” means the account maintained on the books of the Company
used solely to calculate the amount payable to each Participant who defers
Compensation under the Plan or is otherwise entitled to a benefit under Article
VI and shall not constitute a separate fund of assets.

2.2 Administrative Error Correction. “Administrative Error Correction” means the
discretion used by the Plan Administrator to permit an Administrative Error to
be corrected by allowing the affected Eligible Employee or Participant’s
Enrollment and Payment Agreement to be processed as soon as practicable after
December 31 (and any related payroll discrepancy to be corrected). Such
processing and correction shall only be allowed to the extent permitted under
Code Section 409A and the regulations and rulings promulgated thereunder.
“Administrative Error” means (i) an error by an Eligible Employee or Participant
to file an Enrollment and Payment Agreement, or any other similar action,
following a good faith attempt, or (ii) the failure of the Plan Administrator to
properly process an Eligible Employee or Participant’s Enrollment and Payment
Agreement.

2.3 Affiliated Company. “Affiliated Company” shall mean (a) a corporation which,
together with Tyco Ireland, is a member of a controlled group of corporations
(as defined in Section 414(b) of the Code), (b) a trade or business (whether or
not incorporated) which is under common control (as defined in Section 414(c) of
the Code) with Tyco Ireland, (c) a corporation, partnership or other entity
which, together with Tyco Ireland, is a member of an affiliated service group
(as defined in Section 414(m) of the Code), (d) an organization which is
required to be aggregated with Tyco Ireland pursuant to regulations promulgated
under Section 414(o) of the Code, or (e) any service recipient or employer that
is within a controlled group of corporations with the Company as defined in Code
Sections 1563(a)(1), (2) and (3) where the phrase “at least 50%” is substituted
in each place “at least 80%” appears or is with the Company as part of a group
of trades or businesses under common control as defined in Code Section 414(c)
and Treas. Reg. Section 1.414(c)-2 where the phrase “at least 50%” is
substituted in each place “at least 80%” appears, provided, however, that when
the relevant determination is to be based upon legitimate business criteria (as
described in Treas. Reg. Section 1.409A-l(b)(5)(iii)(E) and
Section 1.409A-l(h)(3)), the phrase “at least 20%” shall be substituted in each
place “at least 80%” appears as described above with respect to both a
controlled group of corporations and trades or business under common control.

 

4



--------------------------------------------------------------------------------

2.4 Annual Enrollment Period. “Annual Enrollment Period” shall mean the time
beginning on a date specified by the Plan Administrator and ending on or before
the December 15 immediately preceding the Plan Year for which such enrollment is
effective. Such Annual Enrollment Period may be extended in the sole discretion
of the Plan Administrator, but in no event shall such extension be later than
the December 31 immediately preceding the first day of the Plan Year for which
such enrollment is effective.

2.5 Base Salary. “Base Salary” means the annual rate of base salary paid to each
Participant as of any date of reference before any reduction for any amounts
deferred by the Participant pursuant to Section 401(k) or Section 125 of the
Code, or pursuant to the Plan or any other non-qualified plan which permits the
voluntary deferral of compensation.

2.6 Base Salary Deferral. “Base Salary Deferral” means that portion of Base
Salary as to which a Participant has made an election to defer receipt pursuant
to Article V.

2.7 Beneficiary(ies). “Beneficiary” or “Beneficiaries” means the person or
persons designated by the Participant to receive payments under the Plan in the
event of the Participant’s death as provided in Section 10.3.

2.8 Board. “Board” means the Board of Directors of Tyco Ireland.

2.9 Bonus Compensation. “Bonus Compensation” means any annual performance- based
cash bonus or incentive compensation payable to a Participant as of any date of
reference before any reduction for any amounts deferred by the Participant
pursuant to Section 401(k) or Section 125 of the Code, or pursuant to the Plan
or any other non-qualified plan which permits the voluntary deferral of
compensation. Bonus Compensation shall not include (i) any special, quarterly,
or one-time bonus payment, (ii) any bonus payment earned and paid in the same
fiscal year; (iii) any amount paid under any equity incentive plan (other than
the Annual Performance Bonus paid under the Tyco International Public Limited
Company 2004 Share and Incentive Plan or Tyco International Public Limited
Company 2012 Share and Incentive Plan) or successor plan or (iv) any bonus
payment paid after Separation from Service.

2.10 Bonus Compensation Deferral. “Bonus Compensation Deferral” means that
portion of Bonus Compensation as to which a Participant has made an election to
defer receipt pursuant to Article V.

2.11 Cause. “Cause” means a Participant’s (i) substantial failure or refusal to
perform duties and responsibilities of his or her job as required by the
Company, (ii) violation of any fiduciary duty owed to the Company,
(iii) conviction of a felony or misdemeanor, (iv) dishonesty, (v) theft,
(vi) violation of Company rules or policy, or (vii) other egregious conduct,
that has or could have a serious and detrimental impact on the Company and its
employees. The Plan Administrator, in its sole and absolute discretion, shall
determine Cause. Examples of “Cause” may include, but are not limited to,
excessive absenteeism, misconduct, insubordination, violation of Company policy,
dishonesty, and deliberate unsatisfactory performance (e.g., Employee refuses to
improve deficient performance).

2.12 Change of Control. “Change of Control” means any of the following events:

(a) any “person” (as defined in Section 13(d) and 14(d) of the Exchange Act),
excluding for this purpose, (i) Tyco Ireland or any subsidiary company (wherever
incorporated) of Tyco Ireland as defined by Section 155 of the Companies Act
1963 of Ireland, as amended (a “Subsidiary”) or (ii) any employee benefit plan
of Tyco Ireland or any Subsidiary (or any person or entity organized, appointed
or established by Tyco Ireland for or pursuant to the terms of any such

 

5



--------------------------------------------------------------------------------

plan that acquires beneficial ownership of voting securities of Tyco Ireland),
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act) directly or indirectly of securities of Tyco Ireland representing
more than 30 percent of the combined voting power of Tyco Ireland’s then
outstanding securities; provided, however, that no Change of Control will be
deemed to have occurred as a result of a change in ownership percentage
resulting solely from an acquisition of securities by Tyco Ireland;

(b) persons who, as of the Amendment Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason (including without limitation, as a
result of a tender offer, proxy contest, merger or similar transaction) to
constitute at least a majority thereof, provided that any person becoming a
Director of Tyco Ireland subsequent to the Amendment Effective Date shall be
considered an Incumbent Director if such person’s election or nomination for
election was approved by a vote of at least 50 percent of the Incumbent
Directors; but provided further, that any such person whose initial assumption
of office is in connection with an actual or threatened proxy contest relating
to the election of members of the Board or other actual or threatened
solicitation of proxies or consents by or on behalf of a “person” (as defined in
Section 13(d) and 14(d) of the Exchange Act) other than the Board, including by
reason of agreement intended to avoid or settle any such actual or threatened
contest or solicitation, shall not be considered an Incumbent Director;

(c) consummation of a reorganization, merger or consolidation or sale or other
disposition of at least 80 percent of the assets of Tyco Ireland (a “Business
Combination”), in each case, unless, following such Business Combination, all or
substantially all of the individuals and entities who were the beneficial owners
of outstanding voting securities of Tyco Ireland immediately prior to such
Business Combination beneficially own directly or indirectly more than 50
percent of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the company resulting from such Business Combination (including, without
limitation, a company which, as a result of such transaction, owns Tyco Ireland
or all or substantially all of Tyco Ireland’s assets either directly or through
one or more Subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the outstanding
voting securities of Tyco Ireland; or

(d) approval by the shareholders of Tyco Ireland of a complete liquidation or
dissolution of Tyco Ireland.

2.13 Code. “Code” means the Internal Revenue Code of 1986, as amended (and any
regulations thereunder).

2.14 Commission Compensation. “Commission Compensation” means any commission
earned by a Participant as of any date of reference before any reduction for any
amounts deferred by the Participant pursuant to Section 401(k) or Section 125 of
the Code, or pursuant to the Plan or any other non-qualified plan which permits
the voluntary deferral of compensation.

2.15 Company. “Company” means Tyco International Management Company, LLC, a
Nevada LLC, its parents, subsidiaries, affiliates and successors (excluding any
parent, subsidiary or affiliate that has not been approved by Tyco International
Management Company, LLC for participation in the Plan). Where the context so
requires, “Company” used in reference to a Participant means the specific entity
that is part of the Company as defined herein that employs the Participant at
any relevant time.

2.16 Company Credit. “Company Credit” means an amount credited by the Company
for the benefit of a Participant pursuant to Section 6.3.

 

6



--------------------------------------------------------------------------------

2.17 Compensation. “Compensation” means an Eligible Employee’s (i) Base Salary
as in effect from time to time during a Plan Year and (ii) Commission
Compensation earned during a Plan Year, and (iii) Bonus Compensation earned for
an applicable Fiscal Year. For purposes of determining a Participant’s Company
Credits under Section 6.3 and Discretionary Credits under Section 6.4 for any
Plan Year, Compensation shall include only Base Salary, Bonus Compensation and
Commission Compensation actually paid to the Participant during such Plan Year.
For purposes of Spillover Deferral elections under Section 6.1, Compensation
shall not include Commission Compensation. In no event shall any of the
following items be treated as Compensation hereunder: (i) Payments from the Plan
or any other Company nonqualified deferred compensation plan; (ii) income from
the exercise of non-qualified share options, from the disqualifying disposition
of incentive share options, or realized upon vesting of restricted shares or the
delivery of shares in respect of restricted share units (or other similar items
of income related to equity compensation grants or exercises);
(iii) reimbursement for moving expenses or other relocation expenses;
(iv) mortgage interest differentials; (v) payment for reimbursement of taxes;
(vi) international assignment premiums, allowances or other reimbursements;
(vii) any special, quarterly, or one-time bonus payments; (viii) any bonus
payments earned and paid in the same Fiscal Year; and (ix) any other payments as
determined by the Plan Administrator in its sole discretion prior to the
beginning of any Plan Year or Fiscal Year.

2.18 Compensation Deferral. “Compensation Deferral” means that portion of
Compensation as to which a Participant has made an annual irrevocable election
to defer receipt pursuant to Article V or Section 6.1. A Participant’s
Compensation Deferral may consist of Base Salary Deferrals, Bonus Compensation
Deferrals, Spillover Deferrals, or a combination, as applicable to the
Participant.

2.19 Direct Transfer Employer. “Direct Transfer Employer” means a company or any
of its subsidiaries or affiliates set forth on Exhibit D or Exhibit E.

2.20 Direct Transfer In Participant. “Direct Transfer In Participant” means an
employee who (i) began employment with the Company after the Effective Date and
on or prior to December 31, 2012, (ii) immediately prior to beginning employment
with the Company was an employee of a Direct Transfer Employer and
(iii) participated in the Direct Transfers Employers plan that was spun-off
pursuant to the Separation Agreement. A Direct Transfer In Participant shall
receive credit for Years of Service for all purposes under this Plan, including
vesting in Company and Matching Credits, for years of service under the plan in
which the employee participated with a Direct Transfer Employer.

2.21 Direct Transfer Out Participant. “Direct Transfer Out Participant” means a
Participant who after the Effective Date and on or prior to December 31, 2012,
terminated employment with the Company and immediately thereafter began
employment with a Direct Transfer Employer or an affiliate of such.

2.22 Disability. “Disability” means that a Participant either (i) has been
determined to be eligible for Social Security disability benefits or (ii) is
eligible to receive benefits under the Company’s long-term disability program as
in effect at the time of disability.

2.23 Discretionary Credit. “Discretionary Credit” means any amount credited to a
Participant’s Account under Section 6.4.

2.24 Effective Date and Amendment Effective Date. “Effective Date” means the
original effective date of the Plan, which is April 1, 1994. “Amendment
Effective Date” means the effective date of an amendment and restatement version
of the Plan on September 28, 2012. The effective date of this amended and
restated version of the Plan is November 17, 2014.

 

7



--------------------------------------------------------------------------------

2.25 Eligible Employee. “Eligible Employee” for all purposes under the Plan
other than eligibility for a Company Credit under Section 6.3 includes any
employee of the Company who is (i) a U.S. citizen or a resident alien
permanently assigned to work in the United States, (ii) paid on the United
States payroll (other than Puerto Rico), (iii) either (a) subject to the
requirements of Section 16(a) of the Exchange Act, (b) included in career bands
1, 2 and 3 of the Company’s pay scale, or (c) included in career band 4 of the
Company’s pay scale and nominated by the Company for participation in the Plan,
(iv) expected to be paid a Base Salary for the next relevant Plan Year for which
the individual is completing an Enrollment and Payment Agreement that equals or
exceeds the “highly compensated employee” dollar threshold under
Section 414(q)(l)(B) in effect during the Plan Year in which the individual
enrolls and (v) has management responsibility. Solely for purposes of
determining eligibility for Company Credits under Section 6.3, “Eligible
Employee” includes any employee of the Company who meets the requirements set
forth in (i) and (ii) above and who, for a relevant Plan Year, is paid
Compensation in excess of the limitation on includible compensation under
Section 401(a)(17) of the Code. Notwithstanding the foregoing, employees
eligible to participate in any “Non-US Tyco Retirement Plan” shall not be
Eligible Employees for purposes of the Plan. A “Non-US Tyco Retirement Plan” is
defined as any pension or retirement plan, program or scheme established outside
the US that is either sponsored by a non-US Tyco Affiliated Company or is
mandated by a governmental body or under the terms of a bargaining agreement and
shall include any termination or retirement indemnity program and the national
social security arrangements in Italy, Portugal and Spain, but shall exclude
national social security arrangements in any other country.

2.26 Enrollment and Payment Agreement. “Enrollment and Payment Agreement” means
the authorization form that an Eligible Employee files with the Plan
Administrator to elect a Compensation Deferral under the Plan for a Plan Year,
and/or to elect the timing and form of distribution for Company Credits or
Discretionary Credits for a Plan Year.

2.27 Exchange Act. “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

2.28 Fiscal Year. “Fiscal Year” means the Company’s fiscal year, which is the
52- or 53-week period ending on the Friday nearest September 30 of each calendar
year.

2.29 In-Service Payment. “In-Service Payment” has the meaning set forth in
Section 8.1.

2.30 Matching Credit. “Matching Credit” means an amount credited to a
Participant’s Account under Section 6.2.

2.31 Maximum Matching Percentage. “Maximum Matching Percentage” for any Plan
Year means the maximum matching contribution percentage available under the RSIP
for such Plan Year (disregarding any limit on the amount of matching
contributions to the RSIP imposed as a result of the operation of the
limitations in Sections 401(a)(17), 402(g) or 415(c) of the Code, or any other
limit imposed by the Plan or the Plan Administrator in its sole discretion);
provided, that for any Participant who is employed by ADT or an ADT business
unit, the Maximum Matching Percentage hereunder for any Plan Year shall be the
maximum matching contribution percentage applicable to such Participant under
the plan formula of the RSIP in which he or she participates.

2.32 Measurement Funds. “Measurement Funds” means one or more of the
independently established funds or indices that are identified by the Plan
Administrator. These Measurement Funds are used solely to calculate the earnings
that are credited to each Participant’s Account(s) in accordance with Article
VII below, and do not represent any beneficial interest on the part of the
Participant in any asset or other property of the Company. The determination of
the increase or decrease in the performance of each Measurement

 

8



--------------------------------------------------------------------------------

Fund shall be made by the Plan Administrator in its reasonable discretion.
Measurement Funds may be replaced, new funds may be added, or both, from time to
time in the discretion of the Plan Administrator; provided, that if the
Measurement Funds hereunder correspond with funds available for investment under
the RSIP, then, unless the Plan Administrator otherwise determines in its
discretion, any addition, removal or replacement of investment funds under the
RSIP shall automatically result in a corresponding change to the Measurement
Funds hereunder.

2.33 Participant. “Participant” means any employee who satisfies the eligibility
requirements set forth in Article IV and a Direct Transfer In Participant. In
the event of the death or incompetency of a Participant, the term means his or
her personal representative or guardian.

2.34 Payment Date. “Payment Date” means the time period beginning on March 1 and
ending on March 15 in each respective Plan Year.

2.35 Plan. “Plan” means the Tyco Supplemental Savings and Retirement Plan, as
amended and restated, and as amended from time to time hereafter.

2.36 Plan Administrator. “Plan Administrator” means the administrative committee
appointed by Tyco International Management Company to manage and administer the
Plan (or, where the context so requires, any delegate of the Plan
Administrator).

2.37 Plan Year. “Plan Year” means the 12 month period beginning on each
January 1 and ending on the following December 31.

2.38 Responsible Company. “Responsible Company” has the meaning assigned to that
term in Section 10.9.

2.39 Retirement. “Retirement” means Separation from Service (other than for
Cause) (i) after attaining age 55 and (ii) with a combination of age and Years
of Service at separation totaling at least sixty.

2.40 RSIP. “RSIP” means the Tyco International Retirement Savings and Investment
Plan (or any successor plan) applicable to a Participant.

2.41 RSIP Election. “RSIP Election” means the percentage of the Participant’s
compensation that he or she has elected to contribute on a pre-tax basis to the
RSIP for a Plan Year, determined at the beginning of such Plan Year.

2.42 Separation Date. “Separation Date” means the last day of a Participant’s
active employment with the Company before incurring a Separation from Service
without regard to any compensation continuation arrangement, as determined by
the Plan Administrator in its sole discretion.

2.43 Separation from Service. “Separation from Service” or “Separates from
Service” means a Participant’s separation from service with the Company within
the meaning of Code Section 409A and the regulations and rulings promulgated
thereunder. A Separation from Service occurs when the facts and circumstances
indicate that the Company and the Participant reasonably anticipated that no
further services would be performed after a certain date or that the level of
services the Participant would perform after such date would permanently
decrease to no more than 20% of the average level of services performed over the
immediately preceding 36- month period. Additionally, a Separation from Service
occurs with respect to Employees who experience a Subsidiary Change of Control,
even if such Employees remain employed by the affected subsidiary following the
Subsidiary Change of Control.

2.44 Separation Payment. “Separation Payment” has the meaning set forth in
Section 8.1.

2.45 SERP. “SERP” means the Tyco International Supplemental Executive Retirement
Plan.

 

9



--------------------------------------------------------------------------------

2.46 Spillover Deferrals. “Spillover Deferrals” means Compensation Deferrals
credited to the Account of a Participant as a result of an election made for a
Plan Year by such Participant in accordance with the terms of Section 6.1.

2.47 Subsidiary Change of Control. “Subsidiary Change of Control” means a change
of control within the meaning of Treasury Regulation 1.409A-3(i)(5)(v), whereby
any one person, or more than one person acting as a group, acquires ownership of
stock of the corporation that, together with stock held by such person or group,
constitutes more than fifty (50) percent of the total fair market value or total
voting power of the stock of such corporation.

2.48 TIL. “TIL” means Tyco International Ltd., a Swiss corporation.

2.49 Tyco Ireland. “Tyco Ireland” means Tyco International Public Limited
Company, an Irish company.

2.50 Unforeseeable Emergency. “Unforeseeable Emergency” means a severe financial
hardship to the Participant or the Participant’s spouse, Beneficiary or
dependents within the meaning of Code Section 409A(a)(2)(B)(ii) and the
regulations and rulings promulgated thereunder.

2.51 Valuation Date. “Valuation Date” means February 28 for distributions paid
on the Payment Date. If February 28 is not a business day on which the New York
Stock Exchange is open, the Valuation Date shall be the first prior business day
on which the New York Stock Exchange is open. For distributions that are paid
after the Payment Date either due to the delay for specified employees set forth
in Section 10.19 or due to an administrative error that is corrected within the
same Plan Year, the Valuation Date shall be the date immediately prior to the
date that the distributions are processed.

2.52 Year of Service. “Year of Service” means a Year of Service as determined
under the RSIP.

Article 3

Administration

3.1 Plan Administrator. Subject to Section 9.5, the Plan shall be administered
by the Plan Administrator, which shall have full discretionary power and
authority to interpret the Plan, to prescribe, amend and rescind any rules,
forms and procedures as it deems necessary or appropriate for the proper
administration of the Plan and to make any other determinations, including
factual determinations, and take such other actions as it deems necessary or
advisable in carrying out its duties under the Plan. All decisions and
determinations by the Plan Administrator shall be final and binding on the
Company, Participants, Beneficiaries and any other persons having or claiming an
interest hereunder.

Article 4

Eligibility for Participation

4.1 Current Eligible Employees. Any Eligible Employee who on the Effective Date
(i) has a current Compensation Deferral in effect, or (ii) is entitled to a
Company Credit or a

 

10



--------------------------------------------------------------------------------

Discretionary Credit shall be deemed a Participant as of the date of such
election or entitlement. An individual shall remain a Participant until that
individual has received full payment of all amounts credited to the
Participant’s Account. In addition, a Direct Transfer In Participant shall be a
Participant upon commencing employment with the Company.

4.2 Future Employees. Any future Eligible Employee, other than Prior Eligible
Employees, will be eligible to become a Participant for the first full pay
period following the date on which he makes an initial election to participate
(subject to any limitations set forth herein).

4.3 Prior Eligible Employees. Any Eligible Employee who incurred a Separation
from Service from the Company or who elected to cancel his or her Compensation
Deferral election pursuant to the reasons set forth in Section 8.7 of the Plan
and who previously participated in the Plan, the SSRP or any other nonqualified
deferred compensation plan maintained by the Company or any of its Affiliates
will be eligible to become a Participant during the Annual Enrollment Period
immediately following the Prior Eligible Employee’s date of re-employment or
date of Compensation Deferral cancellation.

4.4 Employees Acquired in Mergers and Acquisitions. In the event an individual
becomes an employee of the Company due to a merger or acquisition, such Employee
shall not be eligible to participate in the Plan until such time that
participation is approved by the Company via amendment of the Plan, corporate
resolution or pursuant to the terms of the applicable purchase agreement, even
if such employee is hired by the Company and would otherwise be eligible to
participate in the Plan.

Article 5

Basic Deferral Participation

5.1 Election to Participate.

(a) Election Procedure. An Eligible Employee may elect, by filing an Enrollment
and Payment Agreement with the Plan Administrator, a Compensation Deferral with
respect to (i) Base Salary payable in a Plan Year and (ii) Bonus Compensation
earned for the Fiscal Year that ends within the Plan Year and payable after the
close of such Fiscal Year. Such Enrollment and Payment Agreement may be filed by
such method as may be established by the Plan Administrator, including
electronically. Enrollment and Payment Agreements for all such Compensation
Deferrals for a Plan Year (or the Fiscal Year that ends in such Plan Year) must
be filed with the Plan Administrator during the Annual Enrollment Period. An
individual who first becomes an Eligible Employee in any Plan Year (other than
Prior Eligible Employees) may file an initial partial-year Enrollment and
Payment Agreement, no later than 30 days after first becoming an Eligible
Employee, which shall be applicable to Base Salary payable for the remainder of
such Plan Year (but only for pay periods following the filing of such election).

(b) Mid-Year Election for Eligible Employees. An individual who first becomes an
Eligible Employee on or after December 1 of any Plan Year but prior to
December 31 of such Plan Year may file an initial Enrollment and Payment
Agreement, no later than such December 31, which shall be applicable to Base
Salary for the next Plan Year and/or Bonus Compensation earned for the Fiscal
Year that ends within the next Plan Year and payable after the close of such
Fiscal Year.

(c) Administrative Error. Notwithstanding the foregoing, to the extent
necessary, the Plan Administrator may permit an Administrative Error Correction.

 

11



--------------------------------------------------------------------------------

5.2 Amount of Deferral Election. Pursuant to each Enrollment and Payment
Agreement for a Plan Year a Participant shall irrevocably elect to defer as a
whole percentage: (i) up to 50% of his or her Base Salary for the applicable
Plan Year (or remainder of the year, as the case may be) and/or (ii) up to 100%
of his or her Bonus Compensation (net of required withholding) for the
applicable Fiscal Year.

5.3 Deferral Limits. The Plan Administrator may change the minimum or maximum
deferral percentages from time to time. Any such limits shall be communicated by
the Plan Administrator prior to the due date for the Enrollment and Payment
Agreement. Amounts deferred under the Plan will not constitute compensation for
any Company-sponsored qualified retirement plan.

5.4 Period of Commitment. A Participant’s Enrollment and Payment Agreement as to
a Compensation Deferral shall remain in effect only for the immediately
succeeding Plan or Fiscal Year (or the remainder of the current year, as
applicable), unless otherwise allowed by the Plan Administrator in its sole
discretion; provided, however, that nothing herein gives the Plan Administrator
the authority to suspend Compensation Deferrals made pursuant to an Enrollment
and Payment Agreement other than for Disability or an Unforeseeable Emergency
(as determined by the Plan Administrator in accordance with Section 8.6 herein).

4.5 Vesting of Compensation Deferrals. Compensation Deferrals, and earnings
credited thereon, shall be 100% vested at all times (subject to Section 10.11).

Article 6

Spillover Participation/Matching, Company and Discretionary Credits

6.1 Spillover Election. Any Eligible Employee may elect to make Spillover
Deferrals for a Plan Year. Such election may be made by filing an Enrollment and
Payment Agreement with the Plan Administrator during the Annual Enrollment
Period. Such election shall be deemed an irrevocable commitment by such
Participant to defer hereunder a percentage of his or her periodic Compensation
equal to the Participant’s RSIP Election for such Plan Year, with such deferrals
commencing at the time the Participant’s pre-tax RSIP contributions are
suspended for the Plan Year as the result of the imposition of any limitations
in Sections 401(a)(17), 402(g) or 415(c) of the Code, or any other limit imposed
by the Plan, RSIP or the Plan Administrator in its sole discretion) and
continuing for the remainder of the Plan Year; provided, that a Participant who
elects to make Spillover Deferrals will be deemed to have made a commitment to
maintain his or her RSIP Election in effect for the entire Plan Year (up to the
time of such suspension) without change. Notwithstanding the foregoing, to the
extent necessary, the Plan Administrator may permit an Administrative Error
Correction.

6.2 Matching Credits. An Eligible Employee who has elected to make Compensation
Deferrals for a Plan Year shall receive Matching Credits, equal to the
Participant’s Maximum Matching Percentage multiplied by (i) the dollar amount of
the Participant’s Compensation Deferrals under Section 5.1 for such Plan Year on
Compensation up to the applicable annual dollar limitation set forth in
Section 401(a)(17) of the Code, and (ii) the amount of Compensation for such
Plan Year from which Spillover Deferrals (if any) are made under Section 6.1
(disregarding any such Compensation that exceeds the applicable annual dollar
limitation set forth in Section 401(a)(17) of the Code). Matching Credits shall
be credited to a Participant’s Account at such time or times as may be
determined by the Plan Administrator in its sole discretion, but in no event
less frequently than annually.

 

12



--------------------------------------------------------------------------------

6.3 Company Credits. A Participant who is an Eligible Employee for purposes of
this Section 6.3 for any Plan Year shall receive Company Credits for such Plan
Year in an amount equal to the Participant’s Maximum Matching Percentage for
such Plan Year multiplied by the Participant’s Compensation in excess of the
annual dollar limitation set forth in Section 401(a)(17) of the Code for such
Plan Year. Company Credits shall be credited to a Participant’s Account at such
time or times as may be determined by the Plan Administrator in its sole
discretion, but in no event less frequently than annually, as of the last day of
a Plan Year. A Participant who has elected to make Compensation Deferrals for a
Plan Year, and who receives a Company Credit for such Plan Year, shall have the
portion of his Account attributable to such Company Credit, if vested,
distributed as specified in his Enrollment and Payment Agreement for such Plan
Year. A Participant who has not elected to make Compensation Deferrals for a
Plan Year, but who receives a Company Credit for such Plan Year, shall file with
the Plan Administrator an Enrollment and Payment Agreement as soon as practical
(but no later than 30 days) after becoming eligible for such Company Credit,
electing the timing and form of payment of the portion of the Participant’s
Account attributable to such Company Credit, if vested. If such Participant does
not file an Enrollment and Payment Agreement by the date specified by the Plan
Administrator, he or she shall be deemed to have elected to have the portion of
his Account attributable to such Company Credit paid (if vested) as an
In-Service Payment in a single lump-sum in the fifth Plan Year following the
Plan Year for which each such Company Credit was received. For Plan Years
beginning after December 31, 2012, if such Participant does not file an
Enrollment and Payment Agreement by the date specified by the Plan
Administrator, he or she shall be deemed to have elected to have the portion of
his Account attributable to such Company Credit earned after December 31, 2012,
paid (if vested) as a Separation Payment in a single lump sum.

6.4 Discretionary Credits. A Participant who is an Eligible Employee for any
Plan Year may receive a Discretionary Credit for such Plan Year. Such credit
shall be in such amount as may be determined by the Company in its sole
discretion, and shall be credited to the Participant’s Account at such time or
times as may be determined by the Company in its sole discretion. A Participant
who has elected to make Compensation Deferrals for a Plan Year, and who receives
a Discretionary Credit for such Plan Year, shall have the portion of his Account
attributable to such Discretionary Credit (if vested) distributed as specified
in his Enrollment and Payment Agreement for such Plan Year. A Participant who
has not elected to make Compensation Deferrals for a Plan Year, but who receives
a Discretionary Credit for such Plan Year, shall file with the Plan
Administrator an Enrollment and Payment Agreement as soon as practical (but no
later than 30 days) after becoming eligible for such Discretionary Credit,
electing the timing and form of payment of the portion of the Participant’s
Account attributable to such Discretionary Credit (if vested). For Discretionary
Credits earned prior to January 1, 2012, if such Participant does not file an
Enrollment and Payment Agreement by the date specified by the Plan
Administrator, he or she shall be deemed to have elected to have the portion of
his Account attributable to such Discretionary Credit, paid (if vested) as an
In-Service Payment in a single lump sum in the fifth Plan Year following the
Plan Year for which each such Discretionary Credit was received. For Plan Years
beginning after December 31, 2012, if such Participant does not file an
Enrollment and Payment Agreement by the date specified by the Plan
Administrator, he or she shall be deemed to have elected to have the portion of
his Account attributable to such Discretionary Credit earned after December 31,
2012, for which the Participant does not have in effect an Enrollment and
Payment Agreement paid (if vested) as a Separation Payment in a single lump sum.

6.5 Vesting of Matching. Company and Discretionary Credits. Except as otherwise
provided below for a Direct Transfer Out Participant, the portion of a
Participant’s Account attributable to Matching Credits and Company Credits shall
become 100% vested upon the completion of three Years of Service (subject to
Section 10.11). The portion of a Participant’s Account attributable to Matching
Credits and Company Credits shall also become 100% vested (i) if

 

13



--------------------------------------------------------------------------------

he or she Separates from Service by reason of his or her death, Disability or
Retirement, or (ii) upon the occurrence of a Change of Control (other than a
Subsidiary Change of Control). The portion of a Participant’s Account
attributable to Discretionary Credits shall become 100% vested upon the date
and/or upon the occurrence of the event(s) specified by the Company in its sole
discretion (subject to Section 10.11). The portion of a Direct Transfer Out
Participant’s Account attributable to Matching Contributions and Company Credits
shall be 100% vested.

Article 7

Participant Account

7.1 Establishment of Account. The Plan Administrator shall establish and
maintain an Account with respect to each Participant’s annual Compensation
Deferrals, Matching Credits, Company Credits, and/or Discretionary Credits, as
applicable. Compensation Deferrals pursuant to Section 5.1 and Spillover
Deferrals pursuant to Section 6.1 shall be credited by the Plan Administrator to
the Participant’s Account as soon as practicable after the date on which such
Compensation would otherwise have been paid, in accordance with the
Participant’s election. The Participant’s Account shall be reduced by the amount
of payments made to the Participant or the Participant’s Beneficiary pursuant to
the Plan, and any forfeitures.

7.2 Earnings (or Losses) on Account. Participants must designate, on an
Enrollment and Payment Agreement or by such other means as may be established by
the Plan Administrator, the portion of the credits to their Account that shall
be allocated among the various Measurement Funds. In default of such
designation, credits to a Participant’s Account shall be allocated to one or
more default Measurement Funds as determined by the Plan Administrator in its
sole discretion. A Participant’s Account shall be credited with all deemed
earnings (or losses) generated by the Measurement Funds, as elected by the
Participant, on each business day for the sole purpose of determining the amount
of earnings to be credited or debited to such Account as if the designated
balance of the Account had been invested in the applicable Measurement Fund.
Notwithstanding that the rates of return credited to Participant’s Accounts are
based upon the actual performance of the corresponding Measurement Funds, the
Company shall not be obligated to invest any amount credited to a Participant’s
Account under the Plan in such Measurement Funds or in any other investment
funds. Upon notice to the Plan Administrator in the manner it prescribes, a
Participant may reallocate the Funds to which his or her Account is deemed to be
allocated.

7.3 Valuation of Account. The value of a Participant’s Account as of any date
shall equal the amounts theretofore credited to such Account, including any
earnings (positive or negative) deemed to be earned on such Account in
accordance with Section 7.2, less the amounts theretofore deducted from such
Account.

7.4 Statement of Account. The Plan Administrator shall provide or make available
to each Participant (including electronically), not less frequently than
quarterly, a statement in such form as the Plan Administrator deems desirable
setting forth the balance standing to the credit of his or her Account.

7.5 Payments from Account. Any payment made to or on behalf of a Participant
from his or her Account in an amount which is less than the entire balance of
his or her Account shall be made pro rata from each of the Measurement Funds to
which such Account is then allocated. If a payment is not made by the designated
Payment Date under the Plan, the payment shall be made as soon as
administratively practicable, but not later than December 31 of the calendar
year in which the designated Payment Date occurs.

 

14



--------------------------------------------------------------------------------

7.6 Separate Accounting. If and to the extent required for the proper
administration of the vesting or payments provisions of the Plan, the Plan
Administrator may segregate a Participant’s Account into sub-accounts on the
books and records of the Plan, all of which subaccounts shall, together,
constitute the Participant’s Account.

Article 8

Payments to Participants

8.1 Annual Election. Except as otherwise provided in Sections 6.3, 6.4, 8.3 or
8.4, any portion of the Participant’s Account attributable to his or her
Compensation Deferrals, vested Matching Credits, vested Company Credits or
vested Discretionary Credits for a Plan Year shall be distributed as a payment
to be made or to commence following the Participant’s Separation from Service
(“Separation Payment”) or as a payment to be made or to commence at a specified
date, without reference to the Participant’s Separation from Service (an
“In-Service Payment”). Separation Payments and In-Service Payments shall be made
in one of the following methods, as elected by the Participant in the Enrollment
and Payment Agreement filed with the Plan Administrator for such Plan Year:
(i) one lump sum; or (ii) annual installments payable over up to fifteen years.
A Separation Payment shall be made, or shall commence on the Payment Date of the
year following the year in which the Participant’s Separation Date occurs. An
In-Service Payment shall be made, or shall commence on the Payment Date during
the payment year designated by the Participant in the applicable Enrollment and
Payment Agreement, which year shall be no earlier than the fifth Plan Year
following the Plan Year for which the initial filing of the Enrollment and
Payment Agreement was made with respect to that In-Service Payment (provided,
that if the Participant Separates from Service before the scheduled payment year
for one or more In-Service Payments, such payment shall instead be made, or
shall commence, on the Payment Date of the year following the year in which the
Participant’s Separation Date occurs).

8.2 Change in Election. Subject to Section 10.19, a Participant may change the
payment year and/or the form of an existing In-Service Payment election for a
Plan Year by filing a new payment election, in the form specified by the Plan
Administrator, at least 12 months prior to the original payment year (in the
case of installment payments, the year of the first scheduled installment
payment), provided that such new election delays the payment year by at least
five years from the original payment year, and provided, further, that such
change in election shall not be effective until 12 months from the date it is
filed. Notwithstanding the foregoing, no change in the form of payment may
accelerate In-Service Payments. No change in payment year or form of payment may
be made with respect to a Separation Payment once elected. In addition, a
Participant’s reemployment following the commencement of installment payments
shall not cause any suspension or interruption in such installment payments.

8.3 Cash-Out Payments. Notwithstanding any election made under Section 8.1 or
Section 8.2, if the total value of the Participant’s Account on the first day of
the Plan Year following his or her Separation Date is $5,000 or less when
combined with all “account balance plans,” as described in Section 8.10, then
the Participant’s Account shall be paid to the Participant in one lump sum on
the Payment Date of the year following the year in which the Participant’s
Separation Date occurs.

8.4 Death or Disability Benefit. Upon the death or Disability of a Participant,
the Participant or the Participant’s Beneficiary, as applicable, shall be paid
the balance in his or her Account in the form of a lump sum payment, with such
payment to be made within 90 days of the date of the Participant’s death or
Disability. Such payment shall be in an amount equal to the value of the
Participant’s Account of the last day of the calendar quarter following the
Participant’s death or Disability, with the Measurement Funds being deemed to
have been liquidated on that date to make the payment.

 

15



--------------------------------------------------------------------------------

8.5 Valuation of Payments. Any lump sum benefit under Sections 8.1, 8.2 or 8.3
shall be payable in an amount equal to the value of the Participant’s Account
(or relevant portion thereof) on the Valuation Date, with the Measurement Funds
being deemed to have been liquidated on that date to make the payment. The first
annual installment payment in a series of installment payments shall be equal to
(i) the value of the Participant’s Account (or relevant portion thereof) on the
Valuation Date, with the Measurement Funds being deemed to have been liquidated
on that date to make the payment, divided by (ii) the number of installment
payments elected by the Participant. The remaining installments shall be paid in
an amount equal to (x) the value of such Account (or relevant portion thereof)
on the Valuation Date, with the Measurement Funds being deemed to have been
liquidated on that date to make the payment, divided by (y) the number of
remaining unpaid installment payments.

8.6 Unforeseeable Emergency. In the event that the Plan Administrator, upon
written request of a Participant, determines that the Participant has suffered
an Unforeseeable Emergency, the Participant shall be paid from that portion of
his or her Account resulting from Compensation Deferrals, within 90 days
following such determination, an amount necessary to meet the Unforeseeable
Emergency need, after deduction of any and all taxes as may be required pursuant
to Section 8.8.

8.7 Compensation Deferral Cancellation. Notwithstanding any other provision of
the Plan to the contrary, a Participant may elect to cancel his or her
Compensation Deferral election due to a Disability or Unforeseeable Emergency.
Following such cancellation, a Participant shall be a Prior Eligible Employee in
accordance with Section 4.3 of the Plan and may elect to recommence
participation in the Plan, provided that the Participant satisfies the
requirements to be an Eligible Employee, on a subsequent Annual Enrollment Date
in accordance with Sections 5.1 and 6.1 of the Plan.

8.8 Withholding Taxes. The Company may make such provisions and take such action
as it may deem necessary or appropriate for the withholding of any taxes which
the Company is required by any law or regulation of any governmental authority,
whether federal, state or local, to withhold in connection with any benefits
under the Plan, including, but not limited to, the withholding of appropriate
sums from any amount otherwise payable to the Participant (or his or her
Beneficiary). Each Participant, however, shall be responsible for the payment of
all individual tax liabilities relating to any such benefits.

8.9 Effect of Payment. The full payment of the applicable benefit under this
Article VIII shall completely discharge all obligations on the part of the
Company to the Participant (and each Beneficiary) with respect to the operation
of the Plan, and the Participant’s (and Beneficiary’s) rights under the Plan
shall terminate.

7.7 Aggregation of Account Balance Plans. Pursuant to Treas. Reg.
Section 1.409A- 1(c)(2), all “account balance plans,” as defined in Treas. Reg.
Section 1.409A-l(c)(2)(A)(l)-(2), including the Plan, shall be treated as
deferred under a single plan.

Article 9

Claims Procedures

9.1 Claim. A Participant who believes that he or she is being denied a benefit
to which he or she is entitled under the Plan may file a written request for
such benefit with the Plan Administrator, setting forth his or her claim for
benefits.

 

16



--------------------------------------------------------------------------------

9.2 Claim Decision. The Plan Administrator shall reply to any claim filed under
Section 9.1 within 90 days of receipt, unless it determines to extend such reply
period for an additional 90 days for reasonable cause. If the claim is denied in
whole or in part, such reply shall include a written explanation, using language
calculated to be understood by the Participant, setting forth:

(a) the specific reason or reasons for such denial;

(b) the specific reference to relevant provisions of the Plan on which such
denial is based;

(c) a description of any additional material or information necessary for the
Participant to perfect his or her claim and an explanation why such material or
such information is necessary;

(d) appropriate information as to the steps to be taken if the Participant
wishes to submit the claim for review;

(e) the time limits for requesting a review under Section 9.3 and for review
under Section 9.4 hereof; and

(f) the Participant’s right to bring an action for benefits under Section 502 of
ERISA.

9.3 Request for Review. Within 60 days after the receipt by the Participant of
the written explanation described above, the Participant may request in writing
that the Plan Administrator review its determination. The Participant or his or
her duly authorized representative may, but need not, review the relevant
documents and submit issues and comment in writing for consideration by the Plan
Administrator. If the Participant does not request a review of the initial
determination within such 60-day period, the Participant shall be barred and
estopped from challenging the determination.

9.4 Review of Decision. After considering all materials presented by the
Participant, the Plan Administrator will render a written decision, setting
forth the specific reasons for the decision and containing specific references
to the relevant provisions of the Plan on which the decision is based. The
decision on review shall normally be made within 60 days after the Plan
Administrator’s receipt of the Participant’s claim or request. If an extension
of time is required for a hearing or other special circumstances, the
Participant shall be notified and the time limit shall be 120 days. The decision
shall be in writing and shall state the reasons and the relevant Plan provisions
and the Participant’s right to bring an action for benefits under Section 502 of
ERISA. All decisions on review shall be final and shall bind all parties
concerned.

7.8 Special Appeals Committee. Notwithstanding the above, any claim, or appeal
of a claim denial, under the Plan or any predecessor plan that falls within the
scope of the resolution adopted by the Tyco International (US) Inc. Board of
Directors on December 8, 2003 creating a committee (the “Special Appeals
Committee”) with respect to benefit claims and appeals by certain former
executives (“Named Executives”) as contemplated therein shall be handled by the
Special Appeals Committee under and in accordance with the procedures adopted by
the Special Appeals Committee, which procedures shall be incorporated by
reference herein. In connection therewith, the Special Appeals Committee shall
have full discretionary power and authority to interpret the Plan or any
predecessor plan, to prescribe, amend and rescind any rules, forms and
procedures as it deems necessary or appropriate for the proper administration of
the Plan or any predecessor plan and to make any other determinations, including
factual determinations, and take such other actions as it

 

17



--------------------------------------------------------------------------------

deems necessary or advisable in carrying out its duties under the Plan or any
predecessor plan with respect to the Named Executives. All decisions and
determinations by the Special Appeals Committee shall be final and binding on
the Company, the Named Executives, their Beneficiaries and any other persons
having or claiming an interest hereunder by or through them.

Article 10

Miscellaneous

10.1 Protective Provisions. Each Participant and Beneficiary shall cooperate
with the Plan Administrator by furnishing any and all information requested by
the Plan Administrator in order to facilitate the payment of benefits hereunder.
If a Participant or Beneficiary refuses to cooperate with the Plan
Administrator, the Company shall have no further obligation to the Participant
or Beneficiary under the Plan, other than payment of the then-current balance of
the Participant’s Accounts in accordance with prior elections and subject to
Section 10.11.

10.2 Inability to Locate Participant or Beneficiary. In the event that the Plan
Administrator is unable to locate a Participant or Beneficiary within two years
following the date the Participant was to commence receiving payment, the entire
amount allocated to the Participant’s Account shall be forfeited. If, after such
forfeiture, the Participant or Beneficiary later claims such benefit, such
benefit shall be reinstated without interest or earnings from the date payment
was to commence pursuant to Article VIII.

10.3 Designation of Beneficiary. Each Participant may designate in writing a
Beneficiary or Beneficiaries (which Beneficiary may be an entity other than a
natural person if approved by the Committee in its sole discretion) to receive
any payments which may be made under the Plan following the Participant’s death.
No Beneficiary designation shall become effective until it is in writing and it
is filed with the Plan Administrator. A Beneficiary designation under the Plan
may be separate from all other retirement-type plans sponsored by the Company.
Such designation may be changed or canceled by the Participant at any time
without the consent of any such Beneficiary. Any such designation, change or
cancellation must be made in a form approved by the Plan Administrator and shall
not be effective until received by the Plan Administrator, or its designee. If
no Beneficiary has been named, or the designated Beneficiary or Beneficiaries
shall have predeceased the Participant, the Beneficiary shall be the
Participant’s estate. If a Participant designates more than one Beneficiary, the
interests of such Beneficiaries shall be paid in equal shares, unless the
Participant has specifically designated otherwise.

10.4 No Contract of Employment. Neither the establishment of the Plan, nor any
modification thereof, nor the creation of any fund, trust or account, nor the
payment of any benefits shall be construed as giving any Participant or any
person whosoever, the right to be retained in the service of the Company, and
all Participants and other employees shall remain subject to discharge to the
same extent as if the Plan had never been adopted.

10.5 No Limitation on Company Actions. Nothing contained in the Plan shall be
construed to prevent the Company from taking any action which is deemed by it to
be appropriate or in its best interest. No Participant, Beneficiary, or other
person shall have any claim against the Company as a result of such action.

10.6 Obligations to Company. If a Participant becomes entitled to payment of
benefits under the Plan, and if at such time the Participant has any outstanding
debt, obligation, or other liability representing an amount owing to the
Company, then the Company may offset such amount owed to it against the amount
of benefits otherwise distributed; provided, however, that such deductions
cannot exceed $5,000 in the aggregate.

 

18



--------------------------------------------------------------------------------

10.7 No Liability for Action or Omission. Neither the Company nor any director,
officer or employee of the Company shall be responsible or liable in any manner
to any Participant, Beneficiary or any person claiming through them for any
benefit or action taken or omitted in connection with the granting of benefits,
the continuation of benefits, or the interpretation and administration of Plan.

10.8 Nonalienation of Benefits. Except as otherwise specifically provided
herein, all amounts payable hereunder shall be paid only to the person or
persons designated by the Plan and not to any other person or corporation. No
part of a Participant’s Account shall be liable for the debts, contracts, or
engagements of any Participant, his or her Beneficiary, or successors in
interest, nor shall such accounts of a Participant be subject to execution by
levy, attachment, or garnishment or by any other legal or equitable proceeding,
nor shall any such person have any right to alienate, anticipate, commute,
pledge, encumber, or assign any benefits or payments hereunder in any manner
whatsoever. If any Participant, Beneficiary or successor in interest is
adjudicated bankrupt or purports to anticipate, alienate, sell, transfer,
assign, pledge, encumber or charge any payment from the Plan, voluntarily or
involuntarily, the Plan Administrator, in its discretion, may cancel such
payment (or any part thereof) to or for the benefit of such Participant,
Beneficiary or successor in interest in such manner as the Plan Administrator
shall direct. Notwithstanding the foregoing, all or a portion of a Participant’s
Account may be awarded to an “alternate payee” (within the meaning of
Section 206(d)(3)(K) of ERISA) if and to the extent so provided in a judgment,
decree or order that, in the Committee’s sole discretion, would meet the
applicable requirements for qualification as a “qualified domestic relations
order” (within the meaning of Section 206(d)(3)(B)(i) of ERISA) if the Plan were
subject to the provisions of Section 206(d) of ERISA. Such amounts shall be
payable to the alternate payee in the form of a lump sum distribution and shall
be paid within ninety (90) days following the Plan Administrator’s determination
that the order satisfies the requirements to be a “qualified domestic relations
order.”

10.9 Liability for Benefit Payments. The obligation to pay or provide for
payment of a benefit hereunder to any Participant or his or her Beneficiary
shall, at all times, be the sole and exclusive liability and responsibility of
the Company that employed the Participant immediately prior to the event giving
rise to a payment obligation (the “Responsible Company”). No other Company or
parent, affiliated, subsidiary or associated company shall be liable or
responsible for such payment, and nothing in the Plan shall be construed as
creating or imposing any joint or shared liability for any such payment (other
than Tyco Ireland guarantee set forth in Section 10.10 below). The fact that a
Company or a parent, affiliated, subsidiary or associated company other than the
Responsible Company actually makes one or more payments to a Participant or his
Beneficiary shall not be deemed a waiver of this provision; rather, any such
payment shall be deemed to have been made on behalf of and for the account of
the Responsible Company.

10.10 Tyco Ireland Guarantee. Tyco Ireland guarantees the payment by the
Responsible Company of any benefits provided for or contemplated under the Plan
which either (i) the Responsible Company concedes are due and owing to a
Participant or Beneficiary or (ii) are finally determined to be due and owing to
a Participant or Beneficiary, but which in either case the Responsible Company
fails to pay.

10.11 Unfunded Status of Plan, the Plan is intended to constitute an “unfunded”
deferred and supplemental retirement compensation plan for Participants, with
all benefits payable hereunder constituting an unfunded contractual payment
obligation of the Company. Nothing contained in the Plan, and no action taken
pursuant to the Plan, shall create or be construed to create a trust of any

 

19



--------------------------------------------------------------------------------

kind. The Company shall reflect on its books the Participants’ interests
hereunder, but no Participant or any other person shall under any circumstances
acquire any property interest in any specific assets of the Company. Nothing
contained in the Plan and no action taken pursuant hereto shall create or be
construed to create a fiduciary relationship between the Company and any
Participant or other person. A Participant’s right to receive payments under the
Plan shall be no greater than the right of an unsecured general creditor of the
Company. Except to the extent that the Company determines that a “rabbi” trust
may be established in connection with the Plan, all payments shall be made from
the general funds of the Company, and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment. The
Company’s obligations under the Plan are not assignable or transferable except
to (i) any corporation or partnership which acquires all or substantially all of
the Company’s assets or (ii) any corporation or partnership into which the
Company may be merged or consolidated. The provisions of the Plan shall inure to
the benefit of each Participant and the Participant’s Beneficiaries, heirs,
executors, administrators or successors in interest.

10.12 Forfeiture for Cause. Notwithstanding any other provision of the Plan, if
a Participant Separates from Service for Cause, or if the Plan Administrator
determines that a Participant Separates from Service for any other reason had
engaged in conduct prior to his or her separation which would have constituted
Cause, then the Plan Administrator may determine in its sole discretion that
such Participant’s Account under the Plan shall be forfeited and shall not be
payable hereunder.

10.13 Governing Law, the Plan shall be construed in accordance with and governed
by the laws of the State of New York to the extent not superseded by federal
law, without reference to the principles of conflict of laws.

10.14 Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.

10.15 Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.

10.16 Gender. Singular and Plural. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may read
as the plural and the plural as the singular.

10.17 Notice. Any notice or filing required or permitted to be given to the Plan
Administrator under the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to the Plan Administrator,
Tyco Supplemental Savings and Retirement Plan, c/o Tyco HR Benefits, Tyco
International, 6600 Congress Avenue Road, Boca Raton, FL 33487, or to such other
person or entity as the Plan Administrator may designate from time to time. Such
notice shall be deemed given as to the date of delivery, or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification.

10.18 Amendment and Termination, the Plan may be amended, suspended, or
terminated at any time by Tyco International Management Company (in whole or in
part) in its sole discretion; provided, however, that no such amendment,
suspension or termination shall result in any reduction in the value of a
Participant’s Account determined as of the effective date of such amendment. In
addition, the Plan, and/or the terms of any election made hereunder, may be
amended at any time and in any respect by Tyco International Management Company
to the extent recommended by counsel in order to conform to the requirements of
Code Section 409A and regulations thereunder or to maintain the tax-qualified
status of the RSIP. In the event of any suspension or termination of the Plan
(or any

 

20



--------------------------------------------------------------------------------

portion thereof), payment of Participants’ Accounts shall be made under and in
accordance with the terms of the Plan and the applicable elections (except that
the Plan Administrator may determine, in its sole discretion, to accelerate
payments to all Participants if and to the extent that such acceleration is
permitted under Code Section 409A and regulations thereunder).

10.19 Delay of Payment for Specified Employees. Notwithstanding any provision of
the Plan to the contrary, in the case of any Participant who is a “specified
employee” as of the date of such Participant’s Separation from Service within
the meaning of Code Section 409A and the regulations and rulings promulgated
thereunder, no distribution under the Plan may be made, or may commence, before
the date which is six months after the date of such Participant’s Separation
from Service (or, if earlier, the date of the Participant’s death).

 

21



--------------------------------------------------------------------------------

Exhibit A

TYCO SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

FROZEN AS OF DECEMBER 31, 2004

 

22



--------------------------------------------------------------------------------

Exhibit B

TYCO SUPPLEMENTAL SAVINGS AND RETIREMENT PLAN

AMENDED AND RESTATED AS OF JANUARY 1, 2005

 

23



--------------------------------------------------------------------------------

Exhibit C

TYCO DEFERRED COMPENSATION PLAN

EFFECTIVE APRIL 1, 1994, AS AMENDED THROUGH MAY 2003

 

24



--------------------------------------------------------------------------------

Exhibit D

Participants and Beneficiaries under the Plan

Spun Off to ADT LLC

 

JUNE

   ADAMS

SUSAN M.

   ADOMAITIS

STEVE B.

   BAKER

CONNIE W.

   BENTON

MARK

   BIRCHMEIER

N. D.

   BLEISCH

DONALD A.

   BOEREMA

THERESA H.

   BOYLL

CHRISTOPHER P.

   BRADFORD

TIMOTHY

   BREEDEN

KATERI T.

   BRUNELL

MICHAEL W.

   BURTON

KENNETH

   COMEFORO

FRANK A.

   CONA

WILLIAM

   CONNER

DOUGLAS W.

   CUELLAR

JOHN R.

   CURLEW

GREGORY

   DALY

ROBERT

   DEGENNARO

MATTHEW S.

   ECKERT

GEORGIA

   EDDLEMAN LITTLE

MARKN

   EDOFF

DAVID L

   EDWARDS

DAVID H

   EPSTEIN

GREGORY P.

   FARRELL

MAGIN A.

   FAXAS

MOSTAFA

   FAZELI

DONNA P.

   FENCHEL

JOHN T.

   FISHER

CHARLES W.

   FISHER

JAMES

   FORBES

THOMAS M.

   GALLAGHER

DANIEL A.

   GARRIDO

VERA I.

   GAVRILOVICH

DANIEL J.

   GEIGER

RAMON N.

   GENEMARAS

RICHARD W.

   GIBSON

JOHN

   GORDON

TIMOTHY D.

   GRADY

 

25



--------------------------------------------------------------------------------

ANITA

   GRAHAM

STEPHEN

   GRIBBON

FURNEY J.

   GRIFFIN

MARK

   GRUSH

NAREN

   GURSAHANEY

CYNTHIA

   HAEGLEY

TIM P.

   HARRIGAN

DYWANDA E.

   IDLEBIRD

LEED.

   JACKSON

SCOTT W.

   JOHNSON

JO ANN L.

   JOHNSON

JOHND.

   KELLER

JOHN C.

   KENNING

MICHELE

   KIRSE

WARREN D.

   KNAPP

JOHN

   KOCH

BRYAN E.

   KRAMER

HOLLY D.

   KRIENDLER

MARTIN E.

   LEVENSON

EUGENE A.

   LEYBA

HANNAH

   LIM

LUKA

   LOJK

JOHN A.

   LONG

LEWIS P.

   LONG

PHILIP

   LUCCARELLI

SHAWN L.

   LUCHT

RACHEL M.

   LUEHRMANN

JACQUELINE T.

   LUU

SEAN P.

   MAGEE

FRANK A.

   MAGYAR

TERENCE D.

   MAHONEY

GEORGE A.

   MANGINELLI

BRUCE J.

   MAYCOCK

EDWARD F.

   MCDONOUGH

TIMOTHY

   MCKINNEY

LAWRENCE J.

   MOSNER

LEE

   MUCHNIKOFF

TERESITA M.

   MUNOZ

THOMAS S.

   NAKATANI

DAVIDA Y.

   NELUMS

EDWARD

   NOLLINGER

JOSEPH J.

   O’CONNELL

TAMMIE

   O’NEIL HILEND

ANGELO S.

   PAGNOTTI

JULIE

   PERKINSON-CARPENTER

HOWARD

   PERLMAN

JOHN F.

   PERRONE

JOHN M.

   PICHOLA

THERESA E.

   PIROLI

KENNETH M.

   POPE

GREGORY S.

   POPKIN

KENNETH J.

   PORPORA

 

26



--------------------------------------------------------------------------------

DANIEL A.

   POWELL

EDWARD

   PUZIO

ROBERT J.

   RAYMOND

RONALD C.

   RAYNER

ROBERT A.

   RIGGS

THOMAS G.

   RILEY

E. J.

   ROBERTSON

ROSALIE P.

   ROBINSON

MAYRA

   ROBSON

DONALD

   RORY

MICHAEL W.

   RYAN

STEVEN C.

   SHAPIRO

TIMOTHY B.

   SHAY

JOSEPH

   SHEEHAN

SUSAN

   SLATER

DAVID K.

   SMILEY

ANDREW N.

   SMITH

JEFFERY T.

   SMITH

RAYMOND V.

   STATIS

JOHN

   STRADE

KEITH

   SWINIARSKI

RUSSELL F.

   TATE

JON M.

   TAYLOR

JACKIE W.

   TEEL

LOAN M.

   TON

THEODORE A.

   TORRANCE

JOSE

   TORRES

DEBORAH

   TSAI MUNSTER

RAVI

   TULSYAN

MICHAEL D.

   VARTANIAN

JEFF A.

   WARD

JOHN P.

   WEN RICH

DEBORAH A.

   WILSON

PAUL D.

   WOODBURY

MICHAEL

   WOODROW

BERNARD I.

   WORST

DENNIS R.

   YANEK

ROBERT L.

   YORK

YASMINE

   ZYNE

 

27



--------------------------------------------------------------------------------

Exhibit E

Participants and Beneficiaries under the Plan

Spun Off to Tyco Valves & Controls, Inc.

 

JENNIFER

   ALBERT

MICHAEL ALLAN

   ALLENSPACH

TIMOTHY J.

   ANDERSON

GREGORY W.

   ANDREWS

ELIZABETH K.

   ARNOLD

WILLIAM J.

   ATKINS

TEDM.

   AUNE

MARSHALL E.

   AURNOU

PAUL N.

   BECKER

JAMES F.

   BERES

STEVE J.

   BREWER

JOSEPH G.

   BRICK

RONALD W.

   BUCKLEY

MARK J.

   BURRISS

CHRISTOPHER M.

   BUXTON

GARY G.

   CACCIATORE

MARKE.

   CAMPISI

MICHAEL J.

   CANDELA

FRANCO

   CHAKKALAKAL

DONALD E.

   CHAMPION

ERICA.

   CHRISTENSEN

WILLIAM K.

   CLIFFORD

WILLIAM L.

   COLLIER

WILLIAM H.

   DAUGHERTY

PATRICK K.

   DECKER

ANTHONY A.

   DEGREGORIO

KEVIN P.

   DIAZ

PASQUALE J.

   D’ORSI

DANIEL S.

   DORSKY

PETER RICHARD

   DUMONT

DAVID

   DUNBAR

RITA

   DUNCAN

LARRY M.

   EDWARDS

JAMES

   EGAN

JOHNNY W.

   ELLIS

KIMBERLEY A.

   ERWIN

RANDALL P.

   FACH

BRADLEY

   FAULCONER

JAMES R.

   FINLEY

 

28



--------------------------------------------------------------------------------

DAVID S.

   FRANCIS

JOSEPH S.

   FRIEDMAN

KEVIN J.

   FRIEL

DAVE L.

   GAMBETTA

WAYNE EDWARD

   GAN

CHAD

   GAUTREAU

FRANK J.

   GILHOOLY

DALE A.

   GOLDEN

RICHARD A.

   GRAHAM

KEVIN

   GRATKOWSKI

ROBERT.

   GUERCIO

PETER J.

   GUYMER

KEVIN

   HACKETT

GARY J.

   HAIRE

S ELWOOD

   HALTERMAN

MICHAEL P.

   HANKS

JAMES D.

   HARPER

J. SCOTT

   HAZELBAKER

JOEL

   HEBERT

DAVID J.

   HICKEY

HECTOR M.

   HINOJOSA

DAVID L.

   HUGHES

ARTHUR P.

   HUI

EDMUND R.

   IZZI

BRENT M.

   JACKSON

ROSANNE

   JACUZZI

JEFFREY P.

   JENSEN

STEVEN F.

   JENSEN

DONALD H.

   JOHNSON

MORRIS H.

   JOHNSON

DOUGLAS F.

   JONES

JORG H.

   KASPAREK

FRANK E.

   KIOLBASSA

CATHERINE

   KONG

BRIAN S.

   LARKIN

DANT J.

   LASATER

MARTIN B.

   LEE

GEORGE A.

   LEMOS

LIAN

   LI

SHERRY Y.

   LONG

LAURA A.

   LONSDALE

RODOLFO

   LOPEZ

JEREMY P.

   LOVE

RICHARD E.

   LUNDGREN

MICHAEL C.

   LUTOLF

PATRICIA

   MACH

ROBERT F.

   MAHON

IQBAL

   MALHOTRA

JOSE

   MARTIN-DAVILA

MICHAEL

   MASIA

GARY D.

   MAUSNER

JOHN R.

   MAYER

 

29



--------------------------------------------------------------------------------

MARKS.

   MCCOLLISTER

KENNETH F.

   MCCOY

MICHAEL A.

   MCGEEVER

CATHERINE A.

   MCINTOSH

BRIAN A.

   MCLELLAND

GREGORY

   MCQUEEN

JEFFREY T.

   MEGNA

DAVID B.

   MEGNA

STEVEN B.

   MESARICK

LEO

   MINERVINI

KAREN C.

   MINYARD

ALBERT G.

   MORALES

ROBERT E.

   MORIN

THOMAS R.

   MULLINS

DIANE

   MYONG

MAUREEN

   NASH

FRED M.

   NOBLETT

DONALD C.

   NOLTE

RAMESH

   NUGGIHALLI

KEVIN M.

   O’NEAL

STEPHEN J.

   O’NEILL

CHRISTOPHER R.

   OSTER

QING

   PAN

DAVID A.

   PARADIS

JIMMY NEIL

   PARKS

JIMMY JACK

   PARKS

DAVID G.

   PARMAN

CHRISTOPHE

   PATTYN

LORETTA S.

   PELAN

THOMAS C.

   PICKETT

CECIL V.

   QUICK

DANIEL D.

   QUINTERO

JAMES A.

   REDMOND

SHERYL L.

   ROBERTS UPDIKE

DAVID E.

   ROECKS

MICHAEL

   ROMANO

ED 0.

   ROSS

GUSTAVO

   SALDARRIAGA

RICHARD

   SANTUCCI

MICHAEL

   SHANNON

KENNETH M.

   SHELL

THOMAS T.

   SHIPP

MARKM.

   SMITH

CHRISTOPHER

   STEVENS

WILLIAM F.

   STREJC

JEFFREY H.

   STROUD

KANNAN K.

   SUNDARAM

KEVIN

   TEAGUE

DAVID G.

   THIBAULT

PAUL

   THOMAS

STANLEY DAVID

   THOMAS

JAMES C.

   THOMPSON

 

30



--------------------------------------------------------------------------------

CHRISTOPHER

   TONCHEFF

MATTHEW

   TOWNE

GARY G.

   TROST

JAMES E.

   TRZCINSKI

MAXIMO

   ULLOA

SALVATORE M.

   VACCARO

JOHN D

   WARD

ROBERT S.

   WASLEY

LAURENCE M.

   WELSH

JAMES A.

   WEST

JAMES A.

   WEST

LARRY J.

   WHITE

ROBERT B.

   WHYTE

PETER D.

   WIJERATNE

WAYNE A.

   WILLIAMS

DAVID M.

   WIRTH

TRACY

   WODSKOW

JOSEPH G.

   YOUNG

ERICK J.

   ZIMMER

 

31